PER CURIAM.
We affirm this Anders1 appeal in all respects; however, we remand for a correction of two scrivener's errors on the judgment and sentence. On remand, the court is instructed to correct the judgment and sentence to reflect that Appellant was found guilty by a jury, as it erroneously indicates Appellant entered a plea. In addition, the judgment and sentence should reflect that on Count I, Appellant was convicted of fleeing or attempting to elude a law enforcement officer with lights and sirens activated, a third-degree felony.
AFFIRMED; REMANDED FOR CORRECTION OF SCRIVENER'S ERROR.
EVANDER, C.J., ORFINGER, and SASSO, JJ., concur.

Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).